 


113 HR 752 IH: Methamphetamine Education, Treatment, and Hope Act of 2013
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 752 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2013 
Mr. McNerney (for himself, Mr. Rangel, Mr. Butterfield, Mr. Ben Ray Luján of New Mexico, Mr. Rush, Mr. Hastings of Florida, and Mr. Valadao) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to provide for the establishment of a drug-free workplace information clearinghouse, to support residential methamphetamine treatment programs for pregnant and parenting women, to improve the prevention and treatment of methamphetamine addiction, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Methamphetamine Education, Treatment, and Hope Act of 2013. 
2.Enhancing health care provider awareness of methamphetamine addictionSection 507(b) of the Public Health Service Act (42 U.S.C. 290bb(b)) is amended— 
(1)by redesignating paragraphs (13) and (14) as paragraphs (14) and (15), respectively; and 
(2)by inserting after paragraph (12) the following: 
 
(13)collaborate with professionals in the addiction field and primary health care providers to raise awareness about how to— 
(A)recognize the signs of a substance abuse disorder; and 
(B)apply evidence-based practices for screening and treating individuals with or at-risk for developing an addiction, including addiction to methamphetamine or other drugs;. 
3.Residential Treatment Programs for Pregnant and Parenting WomenSection 508 of the Public Health Service Act (42 U.S.C. 290bb–1) is amended— 
(1)in subsection (a)— 
(A)in the matter preceding paragraph (1), by striking postpartum women treatment for substance abuse and inserting parenting women treatment for substance abuse (including treatment for addiction to methamphetamine); 
(B)in paragraph (1), by striking reside in and inserting reside in or receive outpatient treatment services from; and  
(C)in paragraph (2), by striking the minor children of the women reside with the women in such facilities and inserting the minor children of the women who reside in such facilities reside with such women; 
(2)in subsection (d), by amending paragraph (2) to read as follows: 
 
(2)Referrals for necessary hospital and dental services. ; 
(3)by amending subsection (m) to read as follows: 
 
(m)Allocation of awardsIn making awards under subsection (a), the Director shall give priority to any entity that agrees to use the award for a program serving an area that— 
(1)is a rural area, an area designated under section 332 by the Administrator of the Health Resources and Services Administration as a health professional shortage area with a shortage of mental health professionals, or an area determined by the Director to have a shortage of family-based substance abuse treatment options; and 
(2)is determined by the Director to have high rates of addiction to methamphetamine or other drugs.; 
(4)in subsection (p)— 
(A)by striking October 1, 1994 and inserting one year after the date of the enactment of the Methamphetamine Education, Treatment, and Hope Act of 2013; 
(B)by inserting In submitting reports under this subsection, the Director may use data collected under this section or other provisions of law, insofar as such data is used in a manner consistent with all Federal privacy laws applicable to the use of data collected under this section or other provision, respectively. after biennial report under section 501(k).; and 
(C)by striking Each report under this subsection shall include and all that follows and inserting 
Each report under this subsection shall, with respect to the period for which the report is prepared, include the following: 
(1)A summary of any evaluations conducted under subsection (o). 
(2)Data on the number of pregnant and parenting women in need of, but not receiving, treatment for substance abuse. Such data shall include, but not be limited to, the number of pregnant and parenting women in need of, but not receiving, treatment for methamphetamine abuse, disaggregated by State and tribe. 
(3)Data on recovery and relapse rates of women receiving treatment for substance abuse under programs carried out pursuant to this section, including data disaggregated with respect to treatment for methamphetamine abuse.; 
(5)by redesignating subsections (q) and (r) as subsections (r) and (s), respectively; 
(6)by inserting after subsection (p) the following: 
 
(q)Methamphetamine addictionIn carrying out this section, the Director shall expand, intensify, and coordinate efforts to provide pregnant and parenting women treatment for addiction to methamphetamine or other drugs.; and 
(7)in subsection (s) (as so redesignated), by striking such sums as may be necessary to fiscal years 2001 through 2003 and inserting $16,000,000 for fiscal year 2014, $16,500,000 for fiscal year 2015, $17,000,000 for fiscal year 2016, $17,500,000 for fiscal year 2017, and $18,000,000 for fiscal year 2018. 
4.Workplace information clearinghouseSection 515(b) of the Public Health Service Act (42 U.S.C. 290bb–21(b)) is amended— 
(1)in paragraph (10), by striking and at the end; 
(2)by redesignating paragraph (11) as paragraph (13); and 
(3)by inserting after paragraph (10) the following new paragraph: 
 
(11)maintain a clearinghouse that provides information and educational materials to employers and employees about comprehensive drug-free workplace programs and substance abuse prevention and treatment resources;. 
5.Youth involvement in prevention strategiesSection 515(b) of the Public Health Service Act (42 U.S.C. 290bb–21(b)), as amended by section 4, is further amended by inserting after paragraph (11) the following new paragraph: 
 
(12)support the involvement of youth in the development and implementation of prevention strategies focused on youth, with regard to methamphetamine and other drugs; and. 
 
